Title: Martha Jefferson to Eliza House Trist, [after 24 August 1785]
From: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson
To: Trist, Eliza House



My dearest friend
de l’abbey royale de Panthemont a Paris [after 24 Aug. 1785]

Your letter put an end to the inquietude that your silence had caused us. Be assured that I will remember you as long as I live. I am very happy in the convent and it is with reason for there wants nothing but the presence of my friends of America to render my situation worthy to be envied by the happiest. I do not say kings, for far from it. They are often more unfortunate than the lowest of their subjects. I have seen the king and the queen but at too great a distance to judge if they are like their pictures in Philadelphia. We had a lovely passage in a beautiful new ship that had only made one voyage before. There were only six passengers, all of whom papa knew, and a fine sun shine all the way, with the sea which was as calm as a river. I should have no objection at making an other voyage if I could be sure it would be as agreable as the first. We landed in England where we made a very short stay. The day we left it we set off at six a clock the evening, and arived in France at 7 the next morning. I can not say that this voyage was as agreable as the first, tho it was much shorter. It rained violently and the sea was exceedingly rough all the time, and I was allmost as sick as the first time, when I was sick two days. The cabane was not more than three feet wide and about four long. There was no other furniture than an old bench which was fast to the wall. The door by which we came in at was so little that  one was obliged to enter on all four. There were two little doors at the side of the cabane was the way to our beds, which were composed of two boxxes and a couplle of blankets with out eather bed or matras, so that I was obliged to sleep in my cloathes. There being no winder in the cabane, we were obliged to stay in the dark for fear of the rains coming in if we opended the door. I fear we should have fared as badly at our arival for papa spoke very little french and me not a word, if an Irish gentleman, an entire stranger to us, who seeing our embarrassment, had not been so good as to conduct us to a house and was of great service to us. It is amazing to see how they cheat the strangers. It cost papa as much to have the bagadge brought from the shore to the house, which was about a half a square apart, as the bringing it from Philadelphia to Boston. From there we should have had a very agreable voyage to Paris, for havre de grace is built at the mouth of the seine, and we follow the river all the way thro the most beautiful country I ever saw in my life, it is a perfect garden if the singularity of our cariage had not atracted us the attention of all we met, and when ever we stopped we were surounded by the beggars. One day I counted no less than nine while we stopped to change horses. We saw a great number of chalk hills near Rouen, where we saw allso a church built by William the conqueror, and another at Ment which had as many steps to go to the top as there are days in the year. There are many pretty statues in it. The architectures is beautiful. All the winders are died glass of the most beautiful colours that form all kinds of figures. I wish you could have been with us when we arrived. I am sure you would have laughfed, for we were obliged to send imediately for the stay maker, the mantumaker, the milliner and even a shoe maker, before I could go out. I have never had the friseur but once, but I soon got rid of him and turned down my hair in spite of all they could say, and I differ it now as much as possible, for I think it allways too soon to suffer. I have seen two nuns take the veil. I’ll tell you about that when I come to see you. I was placed in a convent at my arival and I leave you to judge of my situation. I did not speak a word of french, and no one here knew english but a little girl of 2 years old that could hardly speak french. There are about fifty or sixty pensioners in the house, so that speaking as much as I could with them I learnt the langauge very soon. At present I am charmed with my situation. I am afraid that you will be very much disapointed if you expect to see  me perfect, for I have made very little progres. Give my love to Mrs. House, Brouse and Polly and when you will see hetty Ritten-house scold her for me. She has never answerd any of my letters. Send my compliments to Mrs. Tamage and Mrs. Thomson, in short evry body that I know. I do not dout but that you were very much astonished at hearing that colonel floyed was maried. So was I, but as evry one has a different mind we must leave the world to itself and follow what we think wrighte. Tho you have a great deal of patience I am afraid that this scrawl will tire it. But if you knew the pleasure I take in writing to you and receiving letters from you, you would pardon me. Pray write me very long letters by evry occassion. I should be very glad to write for papa, but I am sure that he could not have an occupation which gives him more pleasure than that. How ever when he cant leave his business I will do it with pleasure. I do not know when we shall come. Pardon this letter, being so badly written for I have not the time at present. There comes in some new pensionars evry day. The classe is four rooms excedingly large for the pensionars to sleep in, and there is a fith and sixth one for them to stay in in the day and the other in which they take their lessens. We were the uniform which is crimson made like a frock laced behind with the tail like a robe de cour hoocked on muslin cufs and tuckers. The masters are all very good except that for the drawing. I end here for I am sure my letter must tire you. Papa sends his most affectionate compliments to you and Mrs. House and begs you not to forget that you are indebted a letter to him particularly on the subject of Brouses relations. Adieu my dear freind, be assured that I am and ever will be yours affectionately,

Martha Jefferson


Be so good as to let Mrs. Hopkinson know that I remember her with great gratitude and affection as well as Mrs. Rittenhouse.

